Mr. Justice Walker and Mr. Justice McAllister dissent, on the ground, that the payment of the $250 by the purchaser, and the delivery of the deed by the vendor, were mutual and concurrent acts, to be performed at the same time, and that, therefore, the vendor could not put the purchaser in default without showing the preparation and offer of such deed as was required by the contract, or that he was legally discharged from performing his covenant so to do, by some act of the purchaser. There was no attempt to show such performance or any excuse. In our view, without such performance or excuse the vendor was not in a position to put the purchaser in default, within the meaning of the contract, and if not, his declaration of forfeiture was wrongful, and he would not be entitled to retain the money paid.